September 20, 2013 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Assistant Director Larry Spirgel Re: Brekford Corp. Form 10-K for the Year Ended December 31, 2012 Filed March 8, 2013 Form 10-Q for the Quarter Ended June 30, 2013 Filed August 2, 2013 File No. 000-52719 Ladies and Gentlemen: Brekford Corp. (the “Company”) hereby acknowledges receipt of the comments provided by the staff of the Commissionin a letter dated September 12, 2013 (the “Letter”) relating to the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, filed on March 8, 2013, and its Quarterly Report on Form 10-Q for the quarter ended June 30, 2013, filed on August 2, 2013.Please be advised that the Company intends to respond to the Letter on or before Friday, September 27, 2013.In the event the Company determines that it needs additional time to respond to the comments, it will promptly notify the Commission. Sincerely yours, /s/ Chandra “C.B.” Brechin Chandra “C.B.” Brechin Chief Executive Officer and Chief Financial Officer
